1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 VILLAGE OF RUIDOSO,

 8          Plaintiff-Appellee,

 9 v.                                                           NO. 30,650

10 LOGAN GARRISON,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF LINCOLN COUNTY
13 David I. Rupp, District Judge

14 Bryant Schneider Cook Law Firm
15 Daniel A. Bryant
16 Ruidoso, NM

17 for Appellee

18 Logan Garrison
19 Ruidoso, NM

20 Pro Se Appellant

21                                 MEMORANDUM OPINION

22 KENNEDY, Judge.

23          Summary dismissal was proposed for the reasons stated in the calendar notice.

24 No memorandum opposing summary dismissal has been filed, and the time for doing

25 so has expired. DISMISSED.
2
1     IT IS SO ORDERED.



2
3                            RODERICK T. KENNEDY, Judge

4 WE CONCUR:


5
6 JAMES J. WECHSLER, Judge



7
8 MICHAEL E. VIGIL, Judge




                              3